Citation Nr: 0714694	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October  1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied service connection for PTSD.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not indicate that the veteran has PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 4, 2002, which including a request for 
evidence of "a current diagnosis of PTSD" and "medical 
evidence showing a connection between . . . stressful events 
and your PTSD."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would make reasonable 
efforts to obtain "medical records, employment records, or 
records from other Federal Agencies."  With respect to 
private treatment records, the letter requested that the 
veteran complete VA Form 21-4142, Authorization and Consent 
to Release Information, which would allow the VA to request 
private medical records from the veteran's private 
physicians.  

The Board notes the September 2002 letter from the RO 
specifically requested that the veteran: "submit statements 
from individuals having knowledge of your condition.  These 
individuals should tell us what they observed of your 
condition, including the approximate dates, places and 
circumstances."  The veteran was also requested to and 
identify or submit any private medical treatment records.
The September 2002 letter further emphasized:  "You must 
give us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to make sure we receive these 
records." 


The veteran was provided with another VCAA letter in March 
2006.  That VCAA letter complied with the "give us 
everything you've got" requirement contained in  38 C.F.R. § 
3.159(b)(1) in that the veteran was asked to provide any 
evidence in his possession that pertains to his claim.  See 
the March 20, 2006 VCAA letter, page 2.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 20, 2006 letter.  That letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed bilateral foot 
condition.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Moreover, the veteran's testimony at the September 2006 
hearing makes it clear that he is aware of his obligations to 
support his claim with evidence.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, VA has obtained the veteran's service medical 
records, post-service medical records, and has provided the 
veteran with a psychiatric examination. 
There is no indication that there exists evidence which is 
relevant to the veteran's claim which has not been obtained.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, and as 
indicated in the Introduction, he presented testimony at a 
hearing which was chaired by the undersigned at the RO in 
September 2006.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Additionally, service connection may 
be granted for any disease diagnosed after discharge, when  
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d) (2006).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means 
a disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service  
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by  
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

With respect to the first element, a current medical 
diagnosis of PTSD, the evidence of record contains several 
diagnostic reports and numerous VA out-patient records that 
focus on the veteran's symptomatology.  Multiple psychiatric 
diagnoses have been rendered, including: bipolar disorder, 
mixed type; pathological gambling; organic affective 
disorder; nicotine related disorder; alcohol abuse; and PTSD. 

The question of whether the veteran currently has PTSD, as 
opposed to some other psychiatric disability (or combination 
thereof), is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  There are, however, multiple medical 
opinions which address the issue of the veteran's proper 
psychiatric diagnosis. 

The Board initially notes that a small number of VA 
outpatient records state the veteran has "a history of 
PTSD" or PTSD symptoms or impressions.  See outpatient notes 
from VAMC Portland, dated August 2003, August 2005, July 
2006-September 2006.  These records cannot be used to 
establish the existence of a current disease or disability 
since they do not provide a diagnosis but amount to a 
recitation of the veteran's reported medical history.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].  

During the September 2006 hearing the veteran's 
representative argued that a report of S.A.S., L.P.C., 
contains a diagnosis of PTSD.  See September 2006 hearing 
transcript, page 12.  Upon review of the records it is 
apparent that S.A.S. met with the veteran for several 
sessions and noted the existence of PTSD symptoms, however, 
no diagnosis of PTSD was ever made.  See Sanchez-Benitez, 
supra [symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted].  

K.E.I., and Dr. C.H.K. diagnosed the veteran with PTSD, in 
May 2003 and September 2003 respectively.  These are the only 
specific PTSD diagnoses of record.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran. 
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In the instant case the Board finds the May and September 
2003 opinions of Dr. C.H.K., and K.E.I. to be unpersuasive.  
Upon reviewing the record it is clear that both physicians 
were relying on a history as presented and selectively 
interpreted by the veteran instead of the veteran's complete 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  

The Board feels that the inaccurate medical history provided 
by the veteran impacted the probative value of the diagnosis 
provided by Dr. C.H.K and K.E.I.  For example, in May 2003 
the veteran related to K.E.I. that his psychiatric 
difficulties began after he was assaulted in service.  
However, this is not accurate. 
A review of the record illustrates that veteran had 
personality issues that predated his period of service.  
According to VA records from 1958 the veteran has "a long 
history back into his early childhood of misdemeanor, temper, 
lack of control, feelings of inferiority, a lack of ability 
to cope with the exigencies of life."  See a March 1958 case 
summary from VAH Roseburg.  Thus, K.E.I. was presented with 
an inaccurate scenario by the veteran, namely that the 
veteran's psychiatric problems started with the in-service 
assault, based on which she drew the conclusion that the 
psychiatric problems, namely PTSD stemmed from the assault.   

The September 2003 report of Dr. C.H.K. at the VA Salam 
Mental Health Clinic is not probative for the same reason.  
Dr. C.H.K. did not review the veteran's claims folder or in-
service medical or personnel records, but relied upon the 
medical history selectively provided by the veteran.  For 
example, initial intake/assessment interview report states: 
The veteran "has a history of mood swings which he reports 
as subsequent to his head injury in the military." Dr. 
C.H.K.'s report does not mention any prior psychological 
issues that may have contributed to, aggravated or preceded 
the veteran's current symptoms, even those are demonstrated 
in the record in the form of the 1958 hospitalization. 

In contrast to the May and September 2003 opinions of K.E.I, 
and Dr. C.H.K. is the opinion of an October 2004 VA examiner, 
who found that the veteran did not evidence an current 
diagnosis of PTSD.  The October 2004 VA physician conducted 
an examination specifically to determine the existence of 
PTSD and had access to the veteran's in-service medical and 
personnel records.  The examination report described how the 
physician reviewed the veteran's VA outpatient medical 
records, his in-service personnel and medical records, and 
conducted an extensive psychosocial history.  In doing so he 
was able to draw upon medical history that was unavailable to 
Dr. C.H.K. or K.E.I..  The VA examiner also considered their 
opinions in making his diagnosis.  

In making his determination the VA physician specifically 
addressed, and discounted, the opinions of Dr. C.H.K., and 
K.E.I, citing the veteran's preexisting psychological 
conditions (which were unavailable to them because of the 
veteran's selective reporting of his history) .  It was 
ultimately determined by the examiner that there were 
insufficient PTSD symptoms to warrant a diagnosis of PTSD.  
It was additionally noted that "it is clear that he had some 
of these problems prior to the mugging, and aggravated some 
of these problems after the mugging, with heavy alcohol use 
for several decades until 1982." 

The facts underlying the VA psychiatrist's opinion appear to 
be congruent with the objective record.  In particular, the 
report of the 1958 hospitalization of the veteran at the 
Roseburg VAH shows that he was brought to that facility by 
the Sherriff's Department.  A history of binge drinking and 
passing bad checks was noted.  Significantly, no residuals of 
head trauma in service were noted.  It appears that the 
veteran did not dwell on the incident but rather on his post-
service legal troubles. The diagnosis was emotionally 
unstable reaction. 

Because of its reliance on objective medical history, the 
Board finds the opinion of the October 2004 VA examiner to be 
more probative than the opinions of Dr. C.H.K., and K.E.I.  
Therefore, the weight of the probative evidence of record is 
against a finding of PTSD.  In the absence of a diagnosis of 
PTSD, service connection for PTSD may not be granted and the 
claim fails on that basis alone.  

The Board will also briefly discuss the remaining two PTSD 
elements, stressors and medical nexus.  

With respect to stressors, medical reports verify that the 
veteran was assaulted while on leave.  The veteran arguably 
experienced an in-service stressor.  

Turning to element (3), medical nexus, the opinions of Dr. 
C.H.K. and K.E.I, which are to the effect that the veteran's 
claimed PTSD is related to the assault in service,  are 
lacking probative value because the greater weight of the 
evidence demonstrates that the veteran does not have PTSD.  
For reasons stated above, the Board places greater weight on 
the opinion of the VA physician, who ruled out PTSD. 
Therefore, element (3) is also not met and the claim fails on 
that basis as well.


Conclusion 

For the reasons set out above, the Board has determined that 
the criteria for the establishment of entitlement to service 
connection for PTSD have been met.  A preponderance of the 
evidence is against the veteran's claim.  The benefit sought 
on appeal is therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


